DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/27/2021 and 10/25/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has cited a large number of references on the IDS without indicating any significance or providing any explanation of relevance of any of the cited references. 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  Please see MPEP 2004.13.
Therefore, based on the current IDS submission, the examiner has considered the cited references searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent 
Romano et al. (U.S PG 2016/0062719 A1) is related since it discloses pairing devices and more specifically to dynamically pairing display devices to content devices.
Tanaka (U.S PG 2016/0339720 A1) teaches an image forming apparatus includes a displacement detecting unit that detects a displacement of the image forming apparatus with respect to a first direction and a second direction that are parallel to a surface of a print medium when the image forming apparatus moves away from a first position, a skew information acquiring unit that acquires skew information of the image forming apparatus at the first position based on the displacement of the image forming apparatus, and a skew controlling unit that controls skewing of an image to be formed on the print medium based on the skew information of the image forming apparatus, the skewing of the image occurring when the image forming apparatus is skewed with respect to the print medium at the first position. The image forming apparatus further includes an image forming unit that forms the image skew-controlled by the skewing controlling unit.
Harada et al. (U.S PG 2017/0266955 A1) teaches a position detection apparatus configured to detect a position on a movement surface of a mounted object having the position detection apparatus mounted thereon, includes a moved amount detector configured to detect an amount of movement on the movement surface; a posture detector configured to detect at least a posture of the mounted object on the movement surface; and a position calculator configured to calculate the position of the mounted object, based on the amount of movement and the posture.
Watanabe (U.S PG 2018/0354257 A1) is one of the closest prior arts wherein teaches an information processing device receiving voice, a server capable of performing speech recognition and a printer configured to print an image in association with the received voice as a target to be printed. 

Tanaka et al. (U.S PG 2019/0283408 A1) is a liquid discharge apparatus that discharges liquid onto a recording medium according to image data while being moved by a user. The liquid discharge apparatus includes a head configured to discharge liquid to print an image on the recording medium, a sensor configured to detect movement of the liquid discharge apparatus in a predetermined period and output movement information of the liquid discharge apparatus, a heater configured to heat the head, and a temperature sensor configured to detect a temperature of the head. The movement information includes at least one of a movement amount and an angular velocity of the liquid discharge apparatus. The liquid discharge apparatus further includes circuitry configured to instruct liquid discharge from the head based on the image data and the movement information from the sensor, detect floating of the liquid discharge apparatus based on a detection result generated by the sensor, and control heating of the head based on a result of detection of the floating.
Shikama et al. (U.S PG 2020/0079111 A1) is related because it teaches a data generation system, a communication terminal, an image forming apparatus, a data generation method, and a non-transitory computer-readable storage medium. In particular, the embodiments of the present disclosure relate to a system for generation data used in an image forming apparatus that is repeatedly moved in a given direction on a medium to form an image, a communication terminal including the data generation system, an image forming apparatus including the data generation system, a method for generation the data, and a non-transitory computer-readable storage medium storing computer-readable program code that causes a computer to perform the method.
Watanabe (U.S PG 2020/0079078 A1) teaches a handheld printer that is configured to implement setting such as print start position, sheet size and/or print mode. 

Tanaka et al. (U.S PG 2020/0244821 A1) is related to a portable printer configured to acquire states and determine if the portable printer is under standby state, operator state or abnormal state, if all of the states are negative, then display operation permission. 
Shikama et al. (U.S PG 2020/0241822 A1) is related a handheld printer configured to transmit reception completion notification, determine start position and perform printing start operation.
Shiori et al. (U.S PG 2020/0247113 A1) is related to a hand-held printer configured to receive image data to be printed on a printing medium, wherein a user decides an initial position on the printing medium by operating the operating button on the hand-held printer and starts printing operation. 
Ryotaro (U.S PG 2016/0259607 A1) is related to common features of a reordering of print jobs.
Hewlett Packard (WO 2019/231055) is related to a usage of a server for voice recognition. 

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S PreGrant Publication No. 2020/0135189 A1, hereinafter ‘Jensen’) in view of Bang et al. (U.S Patent No. 10,127,011 B2, hereinafter ‘Bang’).

With respect to claim 1, Jensen teaches an information processing apparatus (i.e., a smart phone 108, Fig. 1) comprising: a voice input device configured to acquire voice (e.g., a digitized voice input configured to receive voice, abstract, ¶0013, Fig. 4); and 5circuitry configured to: 
identify, in a storage area, information as a printing target by a printer based on a recognition result of the voice acquired by the voice input device (e.g., search, in a web service, information as “printing target” by a printer 116 based on received voice, ¶0013 - ¶0015, ¶0018, Fig. 4);
transmit, to the printer, a print request of identified information (e.g., transmit, to the printer 116, a print request of the searched information, ¶0013, ¶0018, Fig. 4 – 424 - 444); and 
e.g., display a screen associated to the searched information on a display after the print request, ¶0030, Fig. 1 – smartphone 108); but fails to teach that said screen specifically is presenting the identified information on a display.
However, in the same field of endeavor receiving voice, identifying print target and printer, Bang teaches: a screen is displayed presetting identified information on a display in response to a request (e.g., after point out, in a memory, information as “printing target” by a printer based on a recognition result of the received voice data, Col 56 (lines 48 – 61); Col 8 (lines 52 – 62); Col 11 (lines 22 – 27); Fig. 38A); from a document list page, a request to preview information can be made (by clicking) to call a preview page of said information, Fig. 38A – option 3820; Col 57 (lines 8 – 12), Fig. 38B – option 3830; the preview page is displayed (Fig. 38B – option 3830)  after clicking the document 3802 from list page, Fig. 3A step 3820).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the smart phone of Jensen as taught by Bang since Bang suggested in Col 57 (lines 8 – 12) and Figs. 38A/3B that such modification of having the request of Bang into the print request of Jensen would invoke a print preview of the “printing target” in order to predict how the outcome will be printed before being sent. 

With respect to claim 13, arguments analogous to claim 1 are applicable.  The use of an information processing apparatus including a voice input device and a printer constitute an information processing system. 

With respect to claim 14, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.


Claims 2 - 7 and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bang and further in view of Teruya (U.S PreGrant Publication No. 2019/0121588 A1, hereinafter ‘Teruya’).

With respect to claim 2, Jensen in view of Bang teaches the information processing apparatus according to claim 1, but neither of them teach wherein the circuitry is configured to: in a case where a plurality of information is identified as printing targets, 15determine whether to print the plurality of information in one pass or a plurality of passes as a manner of printing; and change a manner of display of the plurality of information in accordance with the determined manner of printing.  
However, in the same field of endeavor of printing and preview, Teruya teaches: wherein the circuitry is configured to: in a case where a plurality of information is identified as printing targets, 15determine whether to print the plurality of information in one pass or a plurality of passes as a manner of printing; and change a manner of display of the plurality of information in accordance with the determined manner of printing (Teruya: e.g., It simply selecting either the one-pass or two-passes as selected option, and arrange the display according to the selected option, Fig. 11, ¶0032, abstract, ¶0067).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the smart phone of Jensen in view of Bang as taught by Teruya since Teruya suggested in Fig. 11, ¶0032, abstract or/and ¶0067 that such modification would allow the user to set the quality of the manner of printing in order to save consumable or get a higher quality print data. 

With respect to claim 3, Jensen in view of Bang and further in view of Teruya teaches the information processing apparatus according to claim 2, wherein Teruya teaches wherein the circuitry is configured to display, on the display, a screen presenting the plurality of information in response to a Teruya: e.g., It simply selecting either the one-pass or two-passes as selected option, and arrange the display according to the selected option, Fig. 11, ¶0032, abstract, ¶0067). 

With respect to claim 4, Jensen in view of Bang and further in view of Teruya teaches the information processing apparatus according to claim 2, wherein Teruya teaches the circuitry is configured to sequentially display, on the display, screens each of which presents one information of the plurality of information, the one information to be printed in one pass, in response to a determination to print the plurality of information in a plurality of passes (Teruya: e.g. an exchange between Fig. 11 and Fig. 12, where the guide messages are the screens that are sequentially changing according to whether the selected option can be or not executed, ¶0069 - ¶0070).

With respect to claim 5, Jensen in view of Bang and further in view of Teruya teaches the information processing apparatus according to claim 2, wherein Teruya teaches wherein the circuitry is configured to be able to change a print order of the plurality of information (Fig. 11 & Fig. 12, ¶0032).  

With respect to claim 6, Jensen in view of Bang and further in view of Teruya teaches the information processing apparatus according to claim 2, 27Client Ref. No. FN202100443 wherein the circuitry is configured to generate the recognition result of the voice (Bang: e.g., in a server can includes a voice recognition engine, Fig. 1B, Col 11 (lines 22 – 27)).

With respect to claim 7, Jensen in view of Bang and further in view of Teruya teaches the information processing apparatus according to claim 2, wherein Bang teaches the circuitry is configured e.g., the server, Col 11, (lines 22 – 27)).  

With respect to claims 15 - 20, these are method claims corresponding to the apparatus claim 2 – 7, respectively.  Therefore, these are rejected for the same reasons as the apparatus claim 2 – 7, respectively.

Claims 8 – 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bang and further in view of Kageyama et al.(U.S Patent No. 7,209,256 B2, hereinafter ‘Kageyama’).

With respect to claim 8, Jensen in view of Bang teaches the information processing apparatus according to claim 1, but neither of them teach: wherein the circuitry is configured to: 10indicate, on the display, that the print request of the identified information is being transmitted during transmission of the print request to the printer; and display, on the display, the identified information in response to completion of the transmission of the print request.  
However, Kageyama teaches wherein the circuitry is configured to: 10indicate, on the display, that the print request of the identified information is being transmitted during transmission of the print request to the printer; and display, on the display, the identified information in response to completion of the transmission of the print request (Kageyama: e.g., It’s well-know in the art that after a print request is accepted, display a status of at least a job for management purpose,  Fig. 13, Col 8 (lines 10 -20)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the smart phone of Jensen in view of Bang as taught by Kageyama since Kageyama suggest in Fig. 13, Col 8 (lines 10 – 20) that such modification would 

With respect to claim 9, Jensen in view of Bang teaches the information processing apparatus according to claim 1, but neither of them teaches: wherein the circuitry is configured to display, on the display, the screen presenting the identified information in a size same as a size of the identified information printed on a medium.
However, Teruya teaches wherein the circuitry is configured to display, on the display, the screen presenting the identified information in a size same as a size of the identified information printed on a medium (Kageyama: e.g., It’s well-know in the art that setting must include sheet size in order to print with the sheet based on the sheet size, ¶0057).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the smart phone of Jensen in view of Bang as taught by Kageyama since Kageyama suggest in Fig. 13, Col 8 (lines 10 – 20) that such modification would allow the user to set or enter the size of the medium in order to make it convenient to print according to the size of the medium set or entered.

With respect to claim 10, Jensen in view of Bang teaches 20the information processing apparatus according to claim 1, but neither of them teaches: wherein the circuitry is configured to keep displaying the screen presenting the identified information on the display until the printer starts printing in response to an operation of the printer.
However, Kageyama teaches: wherein the circuitry is configured to keep displaying the screen presenting the identified information on the display until the printer starts printing in response to an Kageyama: e.g., statuses change each time a printer start/restart ,  Fig. 13, Col 8 (lines 10 -20), Fig. 13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the smart phone of Jensen in view of Bang as taught by Kageyama since Kageyama suggest in Fig. 13, Col 8 (lines 10 – 20) that such modification would keep showing the status of the print job(s) until printer starts in order to ensure that no print job is left behind. 

With respect to claim 12, Jensen in view of Bang teaches the information processing apparatus according to claim 1, but neither of them teaches wherein the circuitry is configured to: transmit a notification of cancellation of the print request of the identified information to the printer; and control the printer to delete the identified information in response to 35transmission of the notification of cancellation.
However, Kageyama teaches wherein the circuitry is configured to: transmit a notification of cancellation of the print request of the identified information to the printer; and control the printer to delete the identified information in response to 35transmission of the notification of cancellation (Kageyama: e.g., jobs can be deleted in response to an instruction or command signal, Fig. 13, Col 8 (lines 10 -20), Fig. 13).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the smart phone of Jensen in view of Bang as taught by Kageyama since Kageyama suggest in Fig. 13, Col 8 (lines 10 – 20) that such modification would provide a cancellation signal to delete the information in order to avoid accumulation of data in a storage in a case that a print request is undesirable. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bang and further in view of Kanaoka et al.(U.S PreGrant Publication No. 2019/0377294 A1, hereinafter ‘Kanaoka’).

With respect to claim 11, Jensen in view of Bang teaches the information processing apparatus according to claim 1, but neither of them teaches: wherein the circuitry is configured to hide the screen presenting the identified information on the display in response to a reception of a notification of completion of printing of the identified information on a medium.  
However, in the same field of endeavor of printer, Kanaoka teaches: wherein the circuitry is configured to hide the screen presenting the identified information on the display in response to a reception of a notification of completion of printing of the identified information on a medium (Kanaoka: e.g., when it’s determined that a print job is completed (ended), then a preview image is hidden, ¶0109, Fig. 10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the smart phone of Jensen in view of Bang as taught by Kanaoka since Kanaoka suggest in ¶0093 and ¶0109 that such modification of hiding preview upon finishing printing would power off the display process in order to save power. 

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Nakamura (U.S PG Publication No. 2020/0175982 A1)1
Kawano (U.S PG Publication No. 2020/0184970 A12

1This reference teaches a mobile terminal configured to acquire voice; generate a processing command, from a memory, for a file specified based on a recognition result of the acquired voice; transmits a thus-generated job execution command to a MFP, wherein the thus-generated execution command “COPY_EXECUTE (Print side=double size)” is transmitted to the MFP; and upon transmitting said thus-generated job execution command to a MFP, display a screen (e.g., when a printer cannot continue with the print side=double side, and force the user to change/adjust/edit it.
2This reference teaches Kawano teaches a server receiving voice data; and when the voice is recognized, generate an operation command to be transmitted to a MFP 120. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674